Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2018/079047.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
 	Claims 1-10, 14-15, 17-19, 22-24, 26, and 28 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with an election species of the first mannanase of SEQ ID NO:2, second mannanase of SEQ ID NO:4, and LAS, (C10-C13) alkylbenzene-sulfonic acid in the reply filed on October 20, 2020.
Claims 2, 4-10, 14-15, 26, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (WO 2016/007929 – cited previously on form PTO-892).
Regarding claim 1, Adams discloses a detergent composition comprising multiple mannanases such as a glycoside hydrolase family 5 mannanase or variants thereof and a glycoside hydrolase family 26 mannanase or a variant thereof, and surfactants, such as dodecylbenzene sulfonate (abstract, [002], [007], [0025], [00108], [0129]-[0130], [0139], [0146], [0160], and claims 27-32).  Adams discloses a mannanase (SEQ ID NO:78) having 100% sequence identity to the mannanase of SEQ ID NO:2 of the instant application ([00347] and see the sequence alignment below). Regarding claim 22, Adams discloses a detergent composition comprising of an anionic surfactants, cationic surfactants, non-ioninc surfactants, and amphoteric surfactants ([00129]-[00132], [00142], [0189], and claims 29-31).  Regarding claim 23, Adams discloses a detergent composition comprising an additional enzyme, such as a protease, amylase, or lipase ([00139]).  Regarding claim 24, the detergent composition of Adams is a laundry detergent or a hard surface cleaning composition in the form of a liquid, gel, powder, granulate, paste or unit dose package ([007] and claims 33-34).  
Therefore, the reference of Adams anticipates claims 1 and 22-24.
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.  
Applicant argues that since Adams does not specifically describe a detergent composition with a specific combination of both a glycoside hydrolase family 5 mannanase or a variant thereof and a glycoside hydrolase family 26 mannanase or a variant thereof, Adams does not anticipate the claimed invention.  Applicant disagrees with Examiner’s response that one of skill in the art would “at once envisage” the claimed invention from Adams because MPEP 2131.02 describes selection from a list of alternatives, noting “anticipation can only be found if the classes of substituents are sufficiently limited or well delineated” and Adams describes detergent compositions “comprising an isolated a polypeptide the present invention..”, surfactants, and any of the enzymes listed at page 8 of the Remarks, and Adams relates to use of endo-mannanases in addition to “a recombinant polypeptide or active fragment thereof, comprising an NDL-Clade.” (para. [005]) in combination with the NDL-Clade and various mannanases from various sources are provided in a long list of options (e.g., para. [00160] to [00164]). 
This is not found persuasive.  “A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.”, see MPE 213102 Section II.   In the instant case, since Adams specifically names endo-β-mannanase of the GH26 family of glycosyl hydrolase and endo-β-mannanase of the GH5 family of glycosyl hydrolases among a list of many suitable endo-β-mannanases (at paragraph [00160]) and other enzymes that are combined with the NDL-Clade, Adams anticipates the clamed invention. Further, as discussed previously, a “reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." See MPEP 2131.  Adams discloses combining the endo-β-mannanase (NDL-Clade) with one to five endo-β-mannanases.  At paragraph [00139], Adams discloses that the cleaning composition comprising “at least one of the polypeptide described herein, optionally in combination with other endo-β-mannanase”.  At paragraph [00160], Adams discloses that “any other suitable endo-β-mannanase find use in the compositions described herein either alone or in combination with a polypeptide described herein.  Suitable endo-β-mannanase include, but are not limited to, endo-β-mannanase of the GH26 family of glycosyl hydrolase, endo-β-mannanase of the GH5 family of glycosyl hydrolases, acidic endo-β-mannanase, neutral endo-β-mannanase, and alkaline endo-β-mannanase”.  Since the additional endo-β-mannanases used in combination with the endo-β-mannanase (NDL-Clade) are well delineated, anticipation is found.  Further, the instant claims are not directed to a detergent composition consisting of a glycoside hydrolase family 5 mannanase or a variant thereof and a glycoside hydrolase family 26 mannanase or a variant thereof.  Therefore, the instant claims do not exclude other mannanase, surfactants, or enzymes.  Since Adams discloses a detergent composition comprising of multiple mannanases including the GH26 family endo-β-mannanase and of the GH5 family endo-β-mannanase, the composition of Adams anticipates claims 1 and 22-24.   
 Hence the rejection is maintained.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 17-19, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (WO 2016/007929 – cited previously on form PTO-892) and WP_095357935 (NCBI Database.  August 2017. – cited previously on form PTO-892).
Regarding claim 1, Adams discloses a detergent composition comprising multiple mannanases such as a glycoside hydrolase family 5 mannanase or variants thereof and a glycoside hydrolase family 26 mannanase or a variant thereof, and surfactants, such as dodecylbenzene sulfonate (abstract, [002], [007], [0025], [00108], [0129]-[0130], [0139], [0146], [0160], and claims 27-32).  Adams discloses a mannanase (SEQ ID NO:78) having 100% sequence identity to the mannanase of SEQ ID NO:2 of the instant application ([00347] and see the sequence alignment below). Regarding claims 17-19, Adams discloses an effective amount of any of the enzymes in the detergent composition as being at least 0.0001 to 1 weigh percent or more ([00126] and [00140]).  Even though a ratio of 50:50 of the mannanases are not explicitly disclosed in Adams, it would have been well within the knowledge of one having ordinary skill in the art to use the mannanases in equal ratio at least 0.0001 to 1 weigh percent or more for each of the mannanase.  Further, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”, see MPEP 2144.  Regarding claim 22, Adams discloses a detergent composition comprising of an anionic surfactants, cationic surfactants, non-ioninc surfactants, and amphoteric surfactants ([00129]-[00132], [00142], [0189], and claims 29-31).  Regarding claim 23, Adams discloses a detergent composition comprising an additional enzyme, such as a protease, amylase, or lipase ([00139]).  Regarding claim 24, the detergent composition of Adams is a laundry detergent or a hard surface cleaning composition in the form of a liquid, gel, powder, granulate, paste or unit dose package ([007] and claims 33-34).  
The difference between the claimed detergent composition and the detergent composition of Adams is that Adams does not disclose a detergent composition comprising a mannanase having at least 80-90% sequence identity to the mannanase of SEQ ID NO:4 of the instant application.  
However, such mannanases were known in the art.  WP_095357935 discloses a mannanase having 98% sequence identity to SEQ ID NO:4 of the instant application (page 1 and see the sequence alignment below).  
Therefore, combining the teachings of Adams and WP_095357935, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to substitute the prior art mannanase with other known mannanases, such as the mannanase of WP_095357935, at optimum ratios because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One of ordinary skill in the art would have had a reasonable expectation of success since Adams discloses a detergent composition comprising of multiple mannanases and WP_095357935 discloses a mannanase having 98% sequence identity to SEQ ID NO:4 of the instant application.  The rationale to support a conclusion that claims 1, 3, 17-19, and 22-24 would have been obvious over the cited references is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art because (1) Adam discloses a device (detergent composition comprising of multiple mannanases including GH5 family mannanase and GH26 family mannanase) which differed from the claimed device by the substitution of some component (mannanase of WP_095357935) with other components; (2) the substituted component and its function was known in the art; and (3) one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable since both enzymes are mannanases.   Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.  Also, the rationale to support that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143.  
Therefore, the above references render claims 1, 3, 17-19, and 22-24 prima facie obvious.
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Adams is deficient as a primary reference for multiple reasons: (1) failure to describe a detergent composition comprising a combination of GH5 and GH26 mannanases, as claimed. (2) Example 10 notes the differences between the clade polypeptides and “other mannanases.”, that there is no demonstration of the functionality of these sequences, nor of their functionality in a detergent composition and Adams fails to provide examples demonstrating the efficacy of any detergent compositions, not any compositions comprising anything in addition to the clade polypeptides, not any showing of the clade polypeptides in combination with surfactants or any of the enzymes described listed in claim 27, as noted above. (3) Even if Adams had exemplified a GH26 or GH5 mannanase in combination with a clade polypeptide there is absolutely nothing in Adams that would lead on of skill in the art to combine both GH5 and GH26 mannanases in a detergent. There is no motivation to combine these at all, much less any indication that such a combination would be particularly successful or would be a preferred combination.
This is not found persuasive.  (1) Adams at paragraph [00160] explicitly discloses combing NDL-Clad with one to five suitable endo-β-mannanase, which includes endo-β-mannanase of the GH26 family of glycosyl hydrolase, endo-β-mannanase of the GH5 family of glycosyl hydrolases, and paragraphs [00161]-[00163] are examples for each of the five suitable endo-β-mannanase.  WP_095357935 discloses a mannanase having 98% sequence identity to SEQ ID NO:4 of the instant application.  (2) Example 10 is an analysis of homologous sequences among manannases and does not discredit or discourage one having ordinary skill in the art to combine NDL-Clad with one to five suitable endo-β-mannanase, such as glycoside hydrolase family 5 mannanase and a glycoside hydrolase family 26 mannanase.  (3) The claims are not directed to a detergent composition consisting of a glycoside hydrolase family 5 mannanase or a variant thereof and a glycoside hydrolase family 26 mannanase or a variant thereof.  Therefore, the instant claims do not exclude other mannanases. Further, Adams at paragraph [00160] explicitly discloses combing NDL-Clad with one to five suitable endo-β-mannanase, which includes endo-β-mannanase of the GH26 family of glycosyl hydrolase, endo-β-mannanase of the GH5 family of glycosyl hydrolases, and paragraphs [00161]-[00163] are examples for each of the five suitable endo-β-mannanase.  Thus, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to substitute the prior art mannanase with other known mannanases, such as the mannanase of WP_095357935, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.  See MPEP 2143.
Applicant argues that there is nothing in Adams or in the combination of Adams and WP_095357935 suggests a detergent composition comprising a combination of GH5 and GH26 since (A) Adams does not support that combination of a GH5 mannanase and a GH26 mannanase together into a  detergent composition would function in a particular known manner and does not support that such a combination would yield nothing more than predictable  results and (B) WP_095357935 discloses a mannanase with 98% sequence identity to SEQ ID NO:4, does not remedy the deficiencies of Adams, and provides no additional guidance regarding a detergent composition comprising a combination of GH5 and GH26 mannanases.  
This is not found persuasive.  Adams at paragraph [00160] explicitly discloses combing NDL-Clad with one to five suitable endo-β-mannanase, which includes endo-β-mannanase of the GH26 family of glycosyl hydrolase, endo-β-mannanase of the GH5 family of glycosyl hydrolases, and paragraphs [00161]-[00163] are examples for each of the five suitable endo-β-mannanase. The rationale to support a conclusion that claims 1, 3, 17-19, and 22-24 would have been obvious over the cited references is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art because (1) Adam discloses a device (detergent composition comprising of multiple mannanases including GH5 family mannanase and GH26 family mannanase) which differed from the claimed device by the substitution of some component (mannanase of WP_095357935) with other components; (2) the substituted component and its function was known in the art; and (3) one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable since both enzymes are mannanases.   Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.  Also, the rationale to support that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Applicant also argues that there is no reasonable expectation of success presented by the cited references, either alone or in combination, in obtaining a detergent composition comprising a combination of GH5 and GH26 mannanases, as claimed.
This is not found persuasive. Applicant has not presented arguments as to why there is no reasonable expectation of success.  Adams disclose obtaining a detergent composition comprising multiple mannanases such as a glycoside hydrolase family 5 mannanase and a glycoside hydrolase family 26 mannanase, and surfactants, such as dodecylbenzene sulfonateone.  WP_095357935 discloses a mannanase having 98% sequence identity to SEQ ID NO:4 of the instant application.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success at obtaining the claimed detergent composition because one of ordinary skill in the art would have been able to replace the prior art mannanase with other known mannanases, such as the mannanase of WP_095357935, and the results of the substitution would have been predictable since both enzymes are mannanases.
Applicant argues that the claims are nonobvious over Adams and VWP_095357935 because the inventors of the present application discovered an unexpected effect in such a combination:  Tables 4 and 5 of the present application shows by application of an AMSA assay in two model detergent compositions that combinations of GH5 and GH26 provided synergistic effects, unexpectedly exceeding the calculated “expected effect” of each.
This is not found persuasive.  A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected.  MPEP 716.02(a).  In the instant case, the increased washing performance the cleaning composition comprising two different mannanases is not unexpected because the two mannanases are different mannanases and their combined used can contribute to an enhanced cleaning across a broader temperature and/or substrate range.  Further, Applicant’s assertion of unexpected results is not commensurate in scope with the instant claims.  The results of Tables 4 and 5 are limited to the combination of the mannanase of SEQ ID NO:2 and the mannanase of SEQ ID NO:3, 4, or 7 and the detergent composition of the instant claims comprise (1) any glycoside hydrolase family 5 mannnase and (2) any glycoside hydrolase family 26 mannnase or SEQ ID NO:4.  	
 Hence the rejection is maintained.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 17-19, and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-32, 36-42, and 50-55 of copending Application No. 16/649,350 (reference application) in view of Adams (WO 2016/007929 – cited previously on form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 3, 17-19, and 22-24 of the instant application and claims 30-32, 36-42, and 50-55 of the reference application are both directed to a detergent composition comprising a mannanase.  Claim 30 of the reference application recites a detergent composition comprising a mannanase of SEQ ID NO:4 and a surfactant, which corresponds to claims 1 and 3 of the instant application. The polypeptide of SEQ ID NO:4 of the reference application is identical to the mannanase of SEQ ID NO:4 of the instant application.  Claim 37 of the reference application recites that the detergent composition further comprises an alpha-amylase, a protease or a combination thereof, which corresponds to claim 23 of the instant application.  Claim 36 of the reference application recites that detergent composition is in the form of a bar, table, powder, granule, paste or liquid, which corresponds to claim 24 of the instant application.    
The reference application does not disclose a detergent composition comprising additional mannanases, such as the mannanase of SEQ ID NO:2, and the limitations recited in claims 17-19 and 22 of the instant application.
Adams discloses a detergent composition comprising multiple mannanases such as a glycoside hydrolase family 5 mannanase or variants thereof and a glycoside hydrolase family 26 mannanase or a variant thereof, and surfactants, such as dodecylbenzene sulfonate (abstract, [002], [007], [0025], [00108], [0129]-[0130], [0139], [0146], [0160], and claims 27-32).  Regarding claim 1 of the instant application, Adams discloses a mannanase (SEQ ID NO:78) having 100% sequence identity to the mannanase of SEQ ID NO:2 of the instant application ([00347] and see the sequence alignment below).  Regarding claims 17-19, Adams discloses an effective amount of any of the enzymes in the detergent composition as being at least 0.0001 to 1 weigh percent or more ([00126] and [00140]).  Even though a ratio of 50:50 of the mannanases are not explicitly disclosed in Adams, it would have been well within the knowledge of one having ordinary skill in the art to use the mannanases in equal ratio at least 0.0001 to 1 weigh percent or more for each of the mannanase. Further, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”, see MPEP 2144.Regarding claim 22, Adams discloses a detergent composition comprising of an anionic surfactants, cationic surfactants, non-ioninc surfactants, and amphoteric surfactants ([00129]-[00132], [00142], [0189], and claims 29-31).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to add additional mannanases to the detergent composition of the reference application as suggested by Adams and since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum detergent composition by varying the components of the composition.  One of ordinary skill in the art would have had a reasonable expectation of success since the reference application discloses a detergent composition comprising a mannanase having 100% sequence identity to SEQ ID NO:4 of the instant application and Adams discloses a detergent composition comprising of multiple mannanases, such as the mannnase having 100% sequence identity to SEQ ID NO:2 of the instant application and.
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has requested that the rejection be deferred until one or both of these applications is determined to be in condition for allowance.
Hence the rejection is maintained.

Conclusion

	Claims 1-10, 14-15, 17-19, 22-24, 26, and 28 are pending.

	Claims 2, 4-10, 14-15, 26, and 28 are withdrawn.

	Claims 1, 3, 17-19, and 22-24 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        Sequence alignment of the mannanase of SEQ ID NO:2 of the instant application (“Qy”) and the mannanase of SEQ ID NO:78 of Adams (“Db”)


BCK93947
ID   BCK93947 standard; protein; 300 AA.
XX
AC   BCK93947;
XX
DT   10-MAR-2016  (first entry)
XX
DE   Bacillus sp. mature endo-beta-mannanase protein, SEQ ID 78.
XX
KW   Beta-1,4-mannan 4-mannanohydrolase; Beta-D-mannanase; Beta-mannanase B;
KW   EC 3.2.1.78; Endo-1,4-beta-mannanase; Endo-beta-1,4-mannase;
KW   Endo-beta-mannanase; Mannan endo-1,4-beta-mannosidase; beer; beverage;
KW   enzyme production; feed-additive; feedstuff; fermentation; food;
KW   food-additive; hydrolysis; surfactant; textile.
XX
OS   Bacillus sp.
XX
CC PN   WO2016007929-A2.
XX
CC PD   14-JAN-2016.
XX
CC PF   10-JUL-2015; 2015WO-US040057.
XX
PR   11-JUL-2014; 2014WO-CN082034.
XX
CC PA   (DUPO ) DANISCO US INC.
XX
CC PI   Adams CD,  Ghirnikar R,  Huang V,  Jin L,  Kolkman M,  Qian Z;
XX
DR   WPI; 2016-044569/10.
XX
CC PT   New polypeptide useful in composition for cleaning textile fabrics, and 
CC PT   preparing food or feed composition and/or food or feed additive.
XX
CC PS   Example 21; SEQ ID NO 78; 150pp; English.
XX
CC   The present invention relates to a novel endo-beta-mannanase polypeptide,
CC   useful in a composition as detergents for cleaning fabrics and hard 
CC   surfaces. The invention further provides: (1) a cleaning composition 
CC   comprising the above-mentioned polypeptide; (2) a method for hydrolyzing 
CC   a mannan substrate present in a soil or stain on a surface; (3) a method 
CC   for textile cleaning; (4) a nucleic acid encoding the above-mentioned 
CC   recombinant polypeptide; (5) an expression vector comprising the above-
CC   mentioned nucleic acid operably linked to a regulatory sequence; (6) a 
CC   host cell comprising the above-mentioned expression vector; (7) a method 
CC   for producing an endo-beta-mannanase, by culturing the host cell in a 
CC   culture medium; (8) a method for hydrolyzing a polysaccharide; (9) a food
CC   or a feed composition and/or a food additive comprising the above-
CC   mentioned polypeptide; (10) a method for preparing the food or the feed 
CC   composition and/or the food or the feed additive; (11) a method for 
CC   providing a fermented beverage; and (12) a fermented beverage (e.g., 
CC   beer). The polypeptide of the invention is useful in the preparation of 
CC   the food or the feed composition and/or the food or the feed additive 
CC   and/or a food or a feed stuff and/or a pet food. The present sequence 
CC   represents a Bacillus sp. mature endo-beta-mannanase protein, which is 
CC   used in a multiple sequence alignment using CLUSTAL W software, where the
CC   enzyme is used in the composition as detergents for cleaning fabrics and 
CC   hard surfaces.
XX
SQ   Sequence 300 AA;

  Query Match             100.0%;  Score 1616;  DB 23;  Length 300;
  Best Local Similarity   100.0%;  
  Matches  298;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ANSGFYVSGTTLYDANGNPFVMRGINHGHAWYKDQATTAIEGIANTGANTVRIVLSDGGQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ANSGFYVSGTTLYDANGNPFVMRGINHGHAWYKDQATTAIEGIANTGANTVRIVLSDGGQ 60

Qy         61 WTKDDIHTVRNLISLAEDNHLVAVLEVHDATGYDSIASLNRAVDYWIEMRSALIGKEDTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 WTKDDIHTVRNLISLAEDNHLVAVLEVHDATGYDSIASLNRAVDYWIEMRSALIGKEDTV 120

Qy        121 IINIANEWFGSWEGDAWADGYKQAIPRLRNAGLNHTLMVDAAGWGQFPQSIHDYGREVFN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IINIANEWFGSWEGDAWADGYKQAIPRLRNAGLNHTLMVDAAGWGQFPQSIHDYGREVFN 180

Qy        181 ADPQRNTMFSIHMYEYAGGNASQVRTNIDRVLNQDLALVIGEFGHRHTNGDVDEATIMSY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ADPQRNTMFSIHMYEYAGGNASQVRTNIDRVLNQDLALVIGEFGHRHTNGDVDEATIMSY 240

Qy        241 SEQRGVGWLAWSWKGNGPEWEYLDLSNDWAGNNLTAWGNTIVNGPYGLRETSRLSTVF 298
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SEQRGVGWLAWSWKGNGPEWEYLDLSNDWAGNNLTAWGNTIVNGPYGLRETSRLSTVF 298







Sequence alignment of the mannanase of SEQ ID NO:4 of the instant application (“Query”) and the mannanase of SEQ ID NO:78 of WP_095357935.1 (“Sbjct”)
    PNG
    media_image1.png
    569
    836
    media_image1.png
    Greyscale